DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al., US Pub. 2005/0140491.
Regarding claim 1, Uehara teaches an overheat protection device (paragraph [0036] "...an overheat protection device..."), comprising: a first electrode (14a) and a second electrode (14b) disposed to be spaced apart (figures 2 and 3, para [0039] "...a pair of electrodes 14 a and 14 b at both ends.''); a hot-melt wire located between the first electrode and the second electrode, the hot-melt wire being in electrical contact with the first electrode and the second electrode (paragraph [0039] "A fuse element 12 which melts in correspondence with ambient temperature is integrally connected by welding and the like between the pair of electrodes 14 a and 14 b such 

Regarding claim 2, Uehara teaches the overheat protection device, wherein the insulator (20) comprises a plate-shaped or corrugated structure, and the first electrode (14a), the second electrode (14b), and the hot-melt wire (12) are disposed on one side of the plate-shaped or corrugated structure (figures 2-5; paragraph [0039] "In FIGS. 2 and 3, numeral 20 denotes a rectangular insulating substrate with a pair of electrodes 14 a and 14 b at both ends. A fuse element 12 which melts in correspondence with ambient temperature is integrally connected by welding and the like between the pair of electrodes 14 a and 14 b such that the fuse element bridges the both electrodes.1’).


Regarding claim 4, Uehara teaches the overheat protection device, wherein the liquid hot-melt material (12) does not wet the protective layer (18) (figures 3-5, para [0039] "The surface of the fuse element 12 is covered with flux 16, the entire flux 16 is covered with an insulating cap 18, and its periphery is fix-sealed with seal resin and the like, thus the fusible alloy thermal fuse 2 is constructed.''; it is noted that gap between 18 and 16 in figure 3 shows the protective layer is not wet).

Regarding claim 6, Uehara teaches the overheat protection device, wherein the insulator (70) comprises a cylindrical structure, and the first electrode (64a), the second electrode (64b), and the hot-melt wire (62) are disposed in the cylindrical structure (figures 12 and 13, paragraphs [0098]-[0100] "The both ends of a fuse element 62 of low-fusion point alloy, having round ends and cross section, are fixed by welding and the like to the opposed ends of the pair of leads 64 a and 64 b, and are covered with flux 66. Further, this is inserted through a cylindrical insulating case 70, and openings at both ends of the insulating case 70 are sealed with insulating seal material 68.").
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Wang et al., US Pub. 2011/0057761.
Regarding claim 5, Uehara teaches the overheat protection device. Uehara, however, does not teach the overheat protection device further comprises at least one wetting component, the one wetting component is disposed between the first electrode and the second electrode. However, Wang, in the related art of protective device (paragraph [0007]), does teach wherein 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention, to modify the system, as taught by Uehara, to include a wetting component, as taught by Wang, because the intermediate support may have better absorption ability for adsorbing the melted metal element and protect the substrate (see Wang, paragraph [0094]).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Dongjian et al., CN 207529743 (Applicant cite; machine translation attached to this action).
Regarding claim 8, Uehara teaches the overheat protection device, wherein compared with the first electrode (14a) and the second electrode (14b), the insulator (20) is closer to the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention, to modify the system, as taught by Uehara, to include an overheat protection for varistor, as taught by Dongjian, because the varistor can be faced with high flow current and voltage that causes overheating of the device and need to be protected (see Dongjian, page 2, paragraph 1).

Regarding claim 9, Uehara in view of Dongjian teach the varistor according to claim 8. Dongjian further teaches, wherein the varistor body comprises a first electrode layer (2), a varistor chip (1), and a second electrode layer (3) disposed sequentially to be stacked, and 

Regarding claim 10, Uehara in view of Dongjian teach the varistor according to claim 8. Uehara further teaches wherein comprises a heat conductive layer, and the heat conductive layer is disposed between the insulator and the second electrode layer (a thermal resistance can be connected to the rear of substrate 20 to be attached to a device as 30 that can be a varistor, paragraph [0042] "In the insulating substrate 20, since a surface opposite to a side where the fuse element 12 and the pair of electrodes 14 a and 14 b are formed and arranged is a contact surface pressed into contact with the surface of a movable body as the subject of detection, it is preferable that the contact surface is covered with a thin film for the respective purposes of abrasion resistance, slidability, thermal resistance and the like.''). Dongjian further discloses a varistor (page 2, paragraph 6),

Regarding claim 11, Uehara in view of Dongjian teachthe varistor according to claim 10. Dongjian further teaches wherein the second electrode layer (3) is electrically connected to one of the first electrode (71) and the second electrode (73) (two end of the conductor 7, page 3, paragraph 3 “The rectangular bending state in part that second pin 6 is located on the insulating trip 5 is stated, the second pin 6 is located at the insulating trip 5 On one end connect by the conductor 7 that fuses with the second electrode lay 3."), and the varistor further comprises: a 

Regarding claim 12, Uehara in view of Dongjian teach the varistor according to claim 10. Dongjian further teaches wherein the varistor further comprises an encapsulation layer (10), the encapsulation layer cladding the varistor body and the overheat protection device (page 3, paragraph 9 "the cladding of exterior cover sheets 10 is drawn except the first pin 4 and second Foot 6 extends to other all parts outside the sub-region outside 1 breadth of metal oxide piezoresistive wafer.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lorenzo et al., Tsang et al., Hsu, Guarniere et al., Ho and Tsai et al., teaches thermal fuse varistor devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833